On Petition for a Rehearing.
Ross, J.
The appellee asks for a rehearing, or, at least, for a modification of the original opinion, insisting that the court erred in stating that the record shows *628that there was no conflict in the evidence upon the question of the execution of the note sued on.
Filed April 4, 1894.
While the writer is satisfied with the original opinion in this respect, a majority of the court think there was such a conflict in the evidence on this question as warranted the court in instructing the jury that such conflict existed. To this extent the original opinion is modified, and the petition overruled.